Case: 1:16-cv-10748 Document #: 196 Filed: 09/04/19 Page 1 of 1 PageID #:1364

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Margarita Marquez, et al.
                                  Plaintiff,
v.                                                    Case No.: 1:16−cv−10748
                                                      Honorable Mary M. Rowland
Saul Hernandez, et al.
                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 4, 2019:


        MINUTE entry before the Honorable Mary M. Rowland: Reassignment status
hearing set for 9/23/19 at 1:30pm in courtroom 1225. Parties are directed to review Judge
Rowland's Standing Order on Cases Reassigned to Judge Mary M. Rowland, on the
Court&#039;s website at https://www.ilnd.uscourts.gov/. On or before 9/16/19, counsel
shall confer, prepare, and file a joint status report, not to exceed five pages. The report
shall provide the information listed in the "Initial Status Report for Reassigned Case," a
link to which is provided in the Standing Order on Cases Reassigned to Judge Mary M.
Rowland. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
